PER CURIAM.
La.Rev.Stat. 23:1361, a statute in the Title on Worker’s Compensation, grants a special cause of action in tort to an employee against his employer when the employee has been discharged in retaliation for asserting a claim for compensation benefits. As the court of appeal noted, there is no statute which grants an employee a cause of action in tort when his employer discharges a third person in retaliation for the employee’s asserting a Jones Act suit against the employer.
Nevertheless, the intentional infliction of emotional distress is a recognized tort in Louisiana. White v. Monsanto, 585 So.2d 1205 (La.1991). While an employee generally cannot bring a tort action against his employer, La.Rev.Stat. 23:1032 does not bar an employee’s asserting a cause of action against his employer for intentional infliction of emotional distress under La.Civ.Code art. 2315 when the employer’s intentional conduct involves the retaliatory discharge of an employee’s close relative.
The judgments of the lower courts, which sustained the exception of no cause of action for intentional infliction of emotional distress, are reversed, the exception is overruled, and the case is remanded to the district court for further proceedings.
MARCUS and HALL, JJ., dissent.
DENNIS, J., not on panel.